Citation Nr: 1440215	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES


1.  Entitlement to service connection for bilateral ankle disability.

2.  Entitlement to an initial compensable rating for headaches.

3.  Entitlement to an initial compensable rating for hypertensive retinopathy.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1986 to January 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is in the record.

In a decision dated in April 2012 the Board dismissed the appeal for increase for asthma, and remanded the claim of service connection for a bilateral ankle disability and the claims for increase for headaches and for hypertensive retinopathy.


FINDING OF FACT

In correspondence dated in April 2013, prior to promulgation by the Board of a decision, the Veteran withdrew his appeal on the claim of service connection for a bilateral ankle disability and on the claims for increase for headaches and for hypertensive retinopathy.









CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim of service connection for a bilateral ankle disability are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  The criteria for withdrawal of a substantive appeal on the claim for increase for headaches are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

3.  The criteria for withdrawal of a substantive appeal on the claim for increase for hypertensive retinopathy are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran or his representative.  38 C.F.R. § 20.204.

In correspondence dated April 18, 2013, the Veteran in a writing withdrew the pending appeal on the claim of service connection for a bilateral ankle disability and on the claims for increase for headaches and for hypertensive retinopathy. 

Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction of the claims, and the appeal of the claims is dismissed.  38 U.S.C.A. § 7105.

      (The Order follows on the next page). 





ORDER

The appeal of the claim of service connection for a bilateral ankle disability is dismissed.

The appeal of the claim for an initial compensable rating for headaches is dismissed.

The appeal of the claim of an initial compensable rating for hypertensive retinopathy is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


